Citation Nr: 0732730	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who retired in September 1969 
after 22 years of active service.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2004 rating decision by the Fort Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2007, a videoconference was held before the undersigned.  A 
transcript of that hearing is of record.  In July 2007, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  


FINDINGS OF FACT

1.  Competent (medical) evidence reasonably establishes that 
the veteran's right ear hearing loss was, at least in part, 
caused by noise exposure in service. 

2.  A left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left ear hearing loss disability is related 
to his service or to any event therein.

3.  Competent evidence establishes the veteran's tinnitus had 
its onset in service.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

3.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a December 2003 letter, the appellant was advised of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the appellant that he 
should submit any medical evidence pertinent to his claims.  
A March 2006 letter provided notice regarding ratings and 
effective dates of awards.  Although complete VCAA notice was 
not provided to the appellant prior to the initial 
adjudications in these matters, he has had ample opportunity 
to participate in the adjudicatory process and to supplement 
the record, and the claims were thereafter readjudicated.  
See December 2006 supplemental statement of the case.  The 
veteran is not prejudiced by any earlier notice deficiency, 
including in timing.  

The veteran's service medical records (SMRs) are associated 
with his claims file, as are VA and pertinent private 
treatment records.  The RO arranged for audiological 
evaluation and file review.  In July 2007 the Board sought a 
VHA medical advisory opinion.  The veteran was notified of 
the opinion.  He has not identified any pertinent records 
that remain outstanding.  He advised in March 2006 that he 
had no further evidence to submit.  VA's duty to assist is 
met.  

II.  Factual Background

The veteran's military records show that he served as a jet 
engine mechanic (and thus presumably had substantial noise 
exposure in service).  No complaints, treatment or diagnosis 
of hearing loss were noted.  On a June 1964 annual flight 
physical, the veteran complained of "some ringing" in his 
ears.  

On July 1967 flight physical, audiometry revealed that 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
5
5
10

At the 6000 hertz frequency in the right ear the puretone 
threshold was 15 decibels.

On March 1969 flight physical, audiometry revealed that 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
0
5
10
10
At the 6000 hertz frequency in the right ear the puretone 
threshold was 35 decibels.  

In a November 2003 record from a private audiologist, it was 
noted that the veteran's primary complaint was constant 
tinnitus.  Per the audiologist, an audiogram showed that the 
veteran had normal hearing acuity extending from 250 to 2000 
hertz bilaterally and a mild progressing to a severe high 
frequency hearing loss binaurally from 3000 to 8000 hertz.  
The examiner noted that the veteran was a candidate for a 
tinnitus masker.

On April 2004 examination on behalf of VA, the veteran 
reported a history of bilateral hearing loss and constant 
tinnitus.  Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
60
LEFT
5
5
10
25
40

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  The examiner noted that:

"Puretone test results reveal hearing acuity within 
normal limits except for a moderate sensorineural 
hearing loss in the higher frequencies bilaterally.  
Word recognition scores using Maryland CNC lists were 
within normal limits by VA criteria bilaterally.  These 
results were consistent and are considered valid.  C-
file review revealed hearing acuity within normal limits 
by whispered voice test upon entry into service, and 
audiometrically by VA criteria upon separation from 
service.  Therefore, I conclude that his present hearing 
loss (and tinnitus [handwritten in after the report was 
prepared]) is not likely to have had its origin while in 
military service".

The examiner did not mention the veteran's June 1964 
complaint of tinnitus.

On February 2006 file review, (upon request for further 
clarification the examiner  was asked to review the file) the 
audiologist stated:

"A file review for [the veteran] was conducted on 
February 9, 2006.  [The] veteran apparently claims I did 
not consider the additional 12 years of service beyond 
the period indicated on VARO exam request dated April 
13, 2004, which indicated his service period was from 
June 6, 1948 to June 2, 1952.  My report of April 27, 
2004 included a cumulative audiological record (form 10-
2485) which shows previous audio exams results through 
1969.  In any case, all the hearing tests shown indicate 
that [the] veteran's hearing acuity remained well within 
normal limits by VA criteria.  Therefore, I stand by my 
conclusion that his present hearing loss is not likely 
to have had its origin while in the military service".

In a February 2006 report of contact to clarify the 
examiner's opinion regarding tinnitus, the audiologist stated 
that the veteran's tinnitus was unrelated to acoustic trauma 
in service, providing the explanation that if acoustic trauma 
was insufficient to cause hearing loss, it was also not 
severe enough to cause tinnitus.

At the February 2007 videoconference hearing, the veteran's 
representative noted that there was a complaint of tinnitus 
in the service medical records.

As noted, the VA audiologist appeared to have overlooked the 
fact that tinnitus was noted on the veteran's annual flight 
physical in June 1964.  Because the opinion regarding the 
etiology of tinnitus was based on an incomplete medical 
history, the Board referred the case for a VHA medical 
advisory opinion.  A VA otolaryngologist reviewed the 
veteran's claims folder including the service medical 
records, and in response to the question of whether it is at 
least likely as not that the veteran's tinnitus is related to 
his noise exposure in service stated:

"After extensive review of [the veteran's] military 
service medical records it is clear and IS AT LEAST 
LIKELY AS NOT (50% probability or better) the 
[veteran's] tinnitus and hearing loss (high frequency 
sensorineural) began in the military and was the result 
of noise exposure in the military service.
The first mention of tinnitus is documented [in]...July 
28, 1964.  A hearing threshold of 30dB is noted in the 
right ear at 6000 Hz.  A prior [record] dated July 15, 
1962 shows normal hearing with specifically a 15 dB 
threshold at 6K Hz and on March 18, 1969 a [record] 
shows a threshold of 35 dB at 6K Hz.  It is common 
knowledge that high frequency sensorineural hearing 
losses are accompanied by tinnitus whether noise induced 
or not and tinnitus occurring after noise exposure is 
often a warning of potential hair cell damage.  Tinnitus 
and hearing loss may be reversible; however, if the 
conditions are present after 90 days, these conditions 
are usually permanent.  There are several published 
noise exposure studies that concur with my assessment.

It is my opinion that the [records] dated [in] 1964, 
1962 and 1969 validate this veteran's claim of noise 
induced tinnitus and noise induced hearing loss for the 
right ear and I believe MORE LIKELY THAN NOT, his high 
frequency hearing loss and tinnitus began with his 
duties as a diesel and jet mechanic during his military 
service.  Unilateral hearing loss due to noise exposure 
is not uncommon and with investigation can be traced to 
details of the working environment.  ....This veteran's 
request for service connection for the right ear at 
least should be honored".

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Right ear hearing loss and tinnitus

It is not in dispute that the veteran has a right ear hearing 
loss disability (by VA standards) and tinnitus.  And, given 
the consistent reports of such and the veteran's military 
occupation, it may readily be conceded that he was subjected 
to noise trauma in service.  The remaining critical factor 
that must be met to establish service connection is whether 
there is a nexus between the current right ear hearing loss 
and tinnitus and the noise exposure in service.  The etiology 
of a disability is primarily a medical question.  As there is 
conflicting medical evidence in this matter, the Board must 
make a determination as to which opinion is more probative.  
While a VA audiologist opined that the veteran's hearing loss 
and tinnitus were unrelated to service, to include noise 
exposure therein, an otolaryngologist opined that such 
disabilities were more likely than not due to noise exposure 
in service.  The Board finds the otolaryngologist's opinion 
more probative by virtue of his more careful review of the 
record, more detailed explanation, and more extensive medical 
training.  Hence, the Board finds that the competent 
(medical) evidence supports these claims, and that service 
connection for right ear hearing loss and tinnitus is 
warranted.

Left ear hearing loss

It is not in dispute that the veteran now has a left ear 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by both private and VA 
examiners.  Because he served as a diesel and jet engine 
mechanic, it is also not in dispute that he likely was 
exposed to noise trauma in service.  What he must still show 
to establish service connection for his left ear hearing loss 
is that the current disability is related to the presumed 
noise trauma in service. 

Significantly, the veteran's service medical records, contain 
no mention of left ear hearing loss.  Consequently, service 
connection for left ear hearing loss on the basis that such 
disability became manifest in service and persisted, is not 
warranted.  As there is no medical evidence that 
sensorineural hearing loss was manifested in the first 
postservice year, there is no basis for considering (and 
applying) the 38 U.S.C.A. § 1112 chronic disease presumptions 
(for sensorineural hearing loss as an organic disease of the 
nervous system).  

Furthermore, no medical professional has opined that his 
current left ear hearing loss may be related to his service.  
The only competent, medical, evidence that specifically 
addresses this matter (the audiologist's report of April 
2004) is to the effect that the current hearing loss is 
unrelated to the veteran's service.  There is no competent 
evidence to the contrary.

Significantly, a lengthy period of time between service and 
the earliest postservice clinical documentation of a 
disability for which service connection is sought (here some 
34 years) is, of itself, a factor for consideration against a 
finding of service connection for such disability.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

Although the veteran may sincerely believe his left ear 
hearing loss is related to service, because he is a 
layperson, his own belief that the disability may be related 
to service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim; hence, it must be denied.  



ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


